12-112-cv(L)
RBC Nice Bearings, Inc. v. SKF USA Inc.

                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                          SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.
CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS
PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A
SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH
THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

        At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
4th day of March, two thousand thirteen.

Present:
                ROBERT D. SACK,
                PETER W. HALL,
                DEBRA ANN LIVINGSTON,

                        Circuit Judges.
____________________________________________________

RBC NICE BEARINGS, INC., ROLLER BEARINGS CO. OF
AMERICA, INC., RBC NICE BEARINGS INC., d/b/a NICE
BALL BEARINGS INC.,

                        Plaintiffs-Counter Defendants-Appellees-Cross-Appellants,

        v.                                                          12-112-cv(L);
                                                                    12-115-cv(XAP)
SKF USA INC.,

                        Defendant-Counter Claimant-Appellant-Cross-Appellee.

____________________________________________________

FOR APPELLANT:                  MATTHEW D. JANSSEN (David Richman, Pepper Hamilton LLP,
                                Philadelphia, PA, and Robert B. Flynn, O’Connell, Attmore &
                                Morris, LLC, Hartford, CT, on the brief), Pepper Hamilton LLP,
                                Philadelphia, PA.


                                                 1
FOR APPELLEES:          MATTHEW BROWN (Joseph W. Martini and Jeffrey R. Babbin, on
                        the brief), Wiggin and Dana LLP, New Haven, CT.
____________________________________________________


       Appeal from a judgment of the United States District Court for the District of

Connecticut (Hall, J.).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

       Plaintiffs-counter-defendants RBC Nice Bearings, Inc. and related parties (collectively,

“RBC”), and defendant-counter-claimant SKF USA Inc. (“SKF”) each appeal from an Order of

the United States District Court for the District of Connecticut (Hall, J.) entered on December 9,

2011, denying each party’s Bill of Costs filed pursuant to Fed. R. Civ. P. 54(d)(1), which

provides that “[u]nless a federal statute, these rules, or a court order provides otherwise, costs—

other than attorney's fees—should be allowed to the prevailing party.” The district court found

that because its judgment dismissing RBC’s claims and SKF’s counterclaims did not “materially

alter[] the legal relationship between the parties,” RBC Nice Bearings, Inc. v. SKF USA Inc., No.

3:06-cv-1880, 2011 WL 6140919, at *1 (D. Conn. Dec. 9, 2011) (internal quotation marks

omitted), neither party was a prevailing party within the meaning of Rule 54(d)(1). The court

therefore declined to award costs to either party. We assume the parties’ familiarity with the

facts and procedural history of this case.

       In denying costs, the district court relied in substance on its determination, which the

parties vigorously contest, that neither party was a prevailing party. Whether a party is a

“prevailing party” within the meaning of Rule 54(d) is a question of law, which we review de

novo. Dattner v. Conagra Foods, Inc., 458 F.3d 98, 100 (2d Cir. 2006) (per curiam). We need




                                                 2
not resolve this issue, however, because the district court was well within its discretion in

declining to award costs to either party.

          It is well-settled that we are free to affirm the judgment below “on any ground for which

there is support in the record, even if not adopted by the district court.” Adirondack Transit

Lines, Inc. v. United Transp. Union, Local 1582, 305 F.3d 82, 88 (2d Cir. 2002). The decision

whether to award costs under Rule 54(d) “is committed to the sound discretion of the district

court, and is accordingly reviewed for abuse of discretion.” ARP Films, Inc. v. Marvel Entm’t

Grp., Inc., 952 F.2d 643, 651 (2d Cir. 1991). Even assuming arguendo that the district court

erred in finding that neither party was a prevailing party, neither party has offered any ground for

us to conclude that the district court exceeded the bounds of its discretion in refusing to award

costs to either one. See Srybnik v. Epstein, 230 F.2d 683, 686 (2d Cir. 1956) (“[W]here the

defendant counter-claims for affirmative relief and neither party prevails on its claim, it is quite

appropriate to deny costs to both parties . . . .”).

          We have considered all of the parties’ remaining arguments and find them to be without

merit. The judgment of the district court is AFFIRMED. Each party to bear its own costs on

appeal.

                                                           FOR THE COURT:
                                                           Catherine O’Hagan Wolfe, Clerk




                                                       3